By the court.

The matter of the replication in this ease is very inartifieially alleged so far as it goes, and there is a defect in substance. It is not alleged that any .goods came to the hands of the administrator, and surely he was not bound to render an account, if he never received any thing. This is settled to be a fatal objection. 1 Pick. 20, Walker v. Hall ; 13 Johns. 437, The people v. Dunlop; 8 B. & C. 556 ; 2 Chitty’s Pl. 622.
And although the rejoinder is bad, yet it is a good answer to a bad replication.
Leave to amend...